Citation Nr: 0304922	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-34 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in February 1997 and July 2001.

In a February 2003 brief, the veteran's representative raised 
the issues of entitlement to increased evaluations for 
eczema, a left wrist disorder, a cervical spine disorder, 
bilateral hearing loss, a left distal fibula disorder, and a 
right mandible disorder.  These matters are referred back to 
the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
shoulder disorder will be addressed in both the REASONS AND 
BASES and REMAND sections of this decision.

The veteran has also initiated an appeal regarding the issue 
of entitlement to an effective date prior to July 15, 1996 
for the assignment of a 10 percent evaluation for bilateral 
hearing loss.  This matter will be addressed in the REMAND 
section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The claim of entitlement to service connection for a 
bilateral shoulder disorder was initially denied in an 
unapppealed March 1989 rating decision.  

3.  Evidence received since the March 1989 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran incurred right and left shoulder 
disorders in service.

4.  There is competent medical evidence showing a causal 
relationship between a current right shoulder disorder and 
service.

5.  The veteran's left knee disorder is productive of 
extension limited to 15 degrees and pain upon motion.

6.  The veteran has a high school education and last worked 
in 1995.

7.  The veteran's service-connected disabilities include 
dyshydrotic hand eczema and a left knee disorder, both 
evaluated as 30 percent disabling; left wrist carpal tunnel 
syndrome, tinnitus, degenerative arthritis of the cervical 
spine, and bilateral hearing loss, all evaluated as 10 
percent disabling; residuals of a left distal tibia fracture, 
a left ulnar scar, residuals of a closed fracture of the 
right mandible, and a right eyebrow laceration, all evaluated 
as zero percent disabling; and a right shoulder disorder, 
currently not rated because service connection has been 
granted for this disorder in the present decision.  

8.  The veteran's combined disability evaluation is at least 
70 percent (subject to the assignment of an evaluation for 
the right shoulder disorder).

9.  The veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a right shoulder disorder, 
and this disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 
3.307, 3.309 (2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a left shoulder disorder.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2002).

3.  The criteria for entitlement to a 30 percent evaluation 
for a left knee disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2002).

4.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.15, 4.16, 4.17, 4.25 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.. Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  For reasons described in 
further detail below, however, additional development is 
needed in regard to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left shoulder disorder.  This issue will be 
only partially addressed in this decision.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a December 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  However, under 38 U.S.C.A. § 5108 (West 
2002), "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2002), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claim for 
service connection for a bilateral shoulder disorder in a 
March 1989 rating decision on the basis that, despite 
treatment for shoulder symptomatology during service, there 
was no evidence of current shoulder disorders.  The veteran 
was notified of this decision in April 1989, but he did not 
respond in any manner in the subsequent year.  

In the absence of a timely Notice of Disagreement with the 
March 1989 rating decision, that decision is final under 
38 U.S.C.A. § 7105(c) (West 2002).  As such, the issue before 
the Board is whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for a right shoulder disorder and a left shoulder 
disorder.

Significantly, the Board is aware that the veteran had been 
found not to suffer from right and left shoulder disorders at 
the time of the March 1989 rating decision.  However, 
subsequently received evidence, including a November 2002 VA 
examination report, confirms the presence of such disorders.  
Since evidence received subsequent to the March 1989 rating 
decision constitutes the first evidence of shoulder 
disorders, this evidence bears directly and substantially on 
the nature of the veteran's disorders.  Accordingly, the 
claims for service connection for right and left shoulder 
disorders are reopened.

Having reopened the veteran's claims, the Board will first 
address whether any further development or notification is 
required under 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  In 
this regard, the Board is satisfied that RO has already 
accomplished the necessary steps to fulfill the requirements 
of these statutes in regard to the claim for service 
connection for a right shoulder disorder.  As such, the Board 
finds that no prejudice will result from the Board's 
adjudication of the veteran's claim in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, for 
reasons fully described in the REMAND section of this 
decision, the Board find that further development is needed 
in regard to the reopened claim for service connection for a 
left shoulder disorder.  That particular issue will not be 
further addressed in the REASONS AND BASES section of this 
decision.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

The Board has reviewed the veteran's service medical records 
and observes that he was treated for right shoulder pain on 
multiple occasions in 1977 and 1978.  He was also noted to 
have an arthralgia of the shoulders in 1978.  Limitation of 
motion of the right shoulder was indicated in July 1981, and 
tenderness was noted in October 1981.  In March 1984, the 
veteran reported an injury of the right clavicular area, and 
an examination revealed swelling and tenderness in the area 
of the mid-clavicle.  However, x-rays were negative.  The 
veteran reported a history of right shoulder complaints at 
the time of his retirement examination in December 1987, but 
the examination itself was negative.

During his July 1988 VA examination, the veteran complained 
of periodic pain in the right shoulder.  The diagnosis was a 
history of shoulder pain.  

The veteran's October 1996 VA general medical examination 
revealed pain on all motions of the right shoulder.  X-rays 
of the right shoulder were unremarkable, except for some mild 
acromioclavicular arthrosis.
 
In July 2000, the veteran underwent right shoulder distal 
clavicle resection, following a diagnosis of right shoulder 
acromioclavicular arthritis and rotator cuff tear.   

The veteran underwent a further VA orthopedic examination in 
November 2002, with an examiner who reviewed the entire 
claims file.  The examiner specifically noted the veteran's 
instances of treatment for right shoulder symptomatology 
during his period of service.  A current diagnosis of 
degenerative joint disease of the right shoulder was 
rendered, and the examiner stated that, "on an as likely as 
not basis, the right shoulder is related to service and I 
would base this on the at least several entries of shoulder 
pain even though the separation examination was stated to be 
negative."

In reviewing the aforementioned evidence, the Board initially 
notes that the veteran was treated numerous times for right 
shoulder symptomatology during service.  Moreover, the 
examiner who conducted the November 2002 examination found a 
causal relationship between current degenerative joint 
disease of the right shoulder and service.  Significantly, 
there is no competent medical evidence of record 
contradicting this finding.

Overall, the Board finds that the evidence of record supports 
the claim of entitlement to service connection for a right 
shoulder disorder, and that claim is granted.  However, as 
noted above, no decision will be made on the claim for 
service connection for a left shoulder disorder at this time, 
as that issue is addressed in the REMAND section of this 
decision.

III.  Entitlement to an increased evaluation for a left knee 
disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In an October 1988 rating decision, the RO granted service 
connection for a right knee disorder on the basis of an in-
service medial meniscectomy.  A 10 percent evaluation was 
assigned, effective from March 1988.  

During his October 1996 VA general medical examination, the 
veteran reported pain and swelling in the left knee.  The 
examination revealed range of motion from zero to 130 
degrees, with pain on crepitus on both flexion and extension.  
A diagnosis of residuals of an arthrotomy of the left knee 
for internal derangement was rendered.  X-rays of the knees 
were within normal limits.

During his November 2002 VA orthopedic examination, the 
veteran complained of constant left knee pain and swelling 
and reported the use of a brace.  The examination revealed 
trace laxity, no effusion, no crepitation, pain on internal 
rotation and external torsion, extension limited to 15 
degrees, flexion to 75-80 degrees, and pain on the terminal 
degrees of motion.  The examiner described the laxity as 
negligible but characterized the veteran's functional 
impairment as moderately severe.  

The RO has evaluated the veteran's left knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5259 (2002).

However, the Board notes that the veteran's main left knee 
symptoms consist of limitation of extension and pain on 
motion.  The November 2002 VA examination revealed extension 
limited to 15 degrees, and such a finding, in and of itself, 
warrants a 20 percent evaluation under Diagnostic Code 5261.  
Moreover, this same examination showed significant pain with 
motion, a major symptom in view of 38 C.F.R. §§ 4.40 and 4.45 
(2002).  Accordingly, application of these regulations allows 
for a further increased evaluation, to 30 percent.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

That having been determined, the Board does observe that 
there is no evidence of ankylosis of the left knee in flexion 
between 10 and 20 degrees (the criteria for a 40 percent 
evaluation under Diagnostic Code 5256); or extension limited 
to 30 degrees (the criteria for a 40 percent evaluation under 
Diagnostic Code 5261).  Additionally, as the veteran's left 
knee disorder is not productive of both arthritis and 
instability, there is no basis for separate evaluations for 
those disorders.  See VAOPGCPREC 23-97 (July 1, 1997); see 
also VAOPGCPREC 9-98 (August 14, 1998).

Overall, the evidence supports a 30 percent evaluation, but 
not more, for the veteran's left knee disorder.  To that 
extent, the claim is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2002).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2002).  

In this case, the veteran's service-connected disabilities 
include dyshydrotic hand eczema and a left knee disorder, 
both evaluated as 30 percent disabling; left wrist carpal 
tunnel syndrome, tinnitus, degenerative arthritis of the 
cervical spine, and bilateral hearing loss, all evaluated as 
10 percent disabling; residuals of a left distal tibia 
fracture, a left ulnar scar, residuals of a closed fracture 
of the right mandible, and a right eyebrow laceration, all 
evaluated as zero percent disabling; and a right shoulder 
disorder, currently not rated because service connection has 
been granted for this disorder in the present decision.  

Assuming (for the sake of argument only) that a 
noncompensable evaluation is assigned for the right shoulder 
disorder, and bearing in mind that the claim for service 
connection for a left shoulder disorder has not been decided 
to date, the combined evaluation is no less than 70 percent.  
This evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
(2002), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the veteran from 
securing or following a substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  His DD Form 214 
confirms that he is a high school graduate.  Also, in a 
September 1996 submission, he indicated that he had last 
worked on September 30, 1995.

In conjunction with this claim, the veteran was afforded VA 
orthopedic, audiological, and general medical examinations in 
late 2002.  The Board has reviewed these examination reports 
in tandem so as to reach an informed decision on this claim.

The November 2002 VA orthopedic examination addressed the 
full range of the veteran's service-connected orthopedic 
disabilities, and the examiner noted that, "[t]aking into 
account the totality of his orthopedic areas, I would doubt 
that the average employer would be willing to take him on so 
to speak . . . . however, he would, in my opinion, be capable 
of full time sedentary work."

In the report of the November 2002 VA audiological 
examination, the examiner stated that the veteran's 
moderately severe sensorineural hearing loss in the right 
ear, severe sensorineural hearing loss in the left ear, and 
poor word recognition bilaterally did not, with use of visual 
cues, hearing aids, and "reasonable accommodations," render 
him unable to maintain employment.

However, the examiner who conducted the veteran's December 
2002 VA general medical examination addressed his eczema of 
the hands and characterized this disability as severe.  The 
examiner noted that he had reviewed the VA orthopedic 
examination report and the opinion as to employability 
contained therein, but he determined that, because "the 
dyshydrotic eczema will aggravate and make it difficult for 
employability, along with the orthopedic problems," the 
veteran should be "considered unemployable."   

As indicated above, the veteran has met the initial criteria 
for schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a) (2002).  While his orthopedic and 
audiological disorders do not, in and of themselves, render 
him unemployable, the December 2002 VA general medical 
examination report confirms that his service-connected 
disabilities taken together, notably his eczema, do render 
him unable to secure or follow a substantially gainful 
occupation. Accordingly, the full criteria for entitlement to 
TDIU have been met, and this claim is granted.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right shoulder disorder, 
and service connection is granted for this disorder.

New and material evidence has been submitted to reopen a 
claim for service connection for a left shoulder disorder; to 
this extent only, the claim is granted.

Entitlement to a 30 percent evaluation for a left knee 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board has reviewed the veteran's claims file and observes 
that, in a June 1996 letter, he was awarded Social Security 
Administration (SSA) disability benefits.  There is no 
indication that the evidentiary record upon which this 
determination was based was ever obtained and added to the 
claims file.  While this evidentiary record predates the 
current appeal and therefore would not impact upon the claim 
for an increased rating for a left knee disorder, it could 
materially affect the disposition of the claim for service 
connection for a left shoulder disorder.  Accordingly, such 
records should be obtained prior to the Board's decision on 
that issue.

Also, in an October 1997 rating decision, the RO assigned a 
10 percent evaluation for bilateral hearing loss, effective 
from July 15, 1996.  The veteran submitted a Notice of 
Disagreement regarding this matter in June 1998, in which he 
argued that the effective date for this evaluation should be 
changed to 1988.  In a May 2000 rating decision, the RO 
assigned a zero percent evaluation for bilateral hearing loss 
as of March 1, 1988 and confirmed a 10 percent evaluation as 
of July 15, 1996.  The Board finds that the May 2000 rating 
decision falls well short of being a full grant of the 
benefit sought by the veteran on appeal.  However, the RO 
never issued a Statement of the Case addressing this matter.  
As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request the 
evidentiary record upon which the 
favorable June 1996 decision was 
predicated.  All records obtained by the 
RO must be added to the claims file.

2.  The RO should then readjudicate the 
claim for service connection for a left 
shoulder disorder.  If the determination 
of this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

3.  Additionally, the RO should issue a 
Statement of the Case addressing the 
issue of entitlement to an effective date 
prior to July 15, 1996 for the assignment 
of a 10 percent evaluation for bilateral 
hearing loss.  This Statement of the Case 
should contain all laws and regulations 
relevant to the specific issue on appeal, 
as well as the recently revised 
provisions of 38 C.F.R. § 3.159 (2002).  
Furthermore, the RO should fully describe 
the time limits for completing an appeal 
on this issue, and the veteran and his 
representative should be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this REMAND, the Board 
intimates no opinion, either favorable or unfavorable, as to 
the merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

